FILED
                            NOT FOR PUBLICATION                             OCT 26 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JOHN C. MONTUE,                                  No. 08-16624

               Petitioner - Appellant,           D.C. No. 2:04-CV-01697-FCD

  v.
                                                 MEMORANDUM *
TERESA A. SCHWARTZ, Warden;
ATTORNEY GENERAL OF THE STATE
OF CALIFORNIA,

               Respondents - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    Frank C. Damrell, District Judge, Presiding

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       California state prisoner John C. Montue appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction under 28 U.S.C. § 2253, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Montue contends that the Board’s 2002 decision to deny him parole was not

supported by “some evidence” and therefore violated his due process rights. The

only federal right at issue in the parole context is procedural, and the only proper

inquiry is what process the inmate received, not whether the state court decided the

case correctly. See Swarthout v. Cooke, 131 S. Ct. 859, 863 (2011) (per curiam).

Because Montue raises no procedural challenges, we affirm.

      Respondent Teresa A. Schwartz’s motion to strike and request for judicial

notice are denied as moot.

      AFFIRMED.




                                           2                                    08-16624